Title: To James Madison from Anthony Terry, 31 October 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 31 October 1805, Cádiz. “Referring to what I had the honor of writing you on the 8. inst. Copy herewith—The object of the present is to inclose you a List of the Combined Fleet that left this Port on the 19th. & 20th. it is reported that the motives that Admiral Villeneuve had for Sailing, was, that as a new Admiral was expected daily from France to take the Command of the Fleet, he thought it verry hard to deliver up the Command; that having received intelligence that Nelson’s fleet was only composed of 22. Ships & some Frigates determin’d him to go out & give him battle, let it be what it will, the whole Fleet has been Sacrificed, as a most dreadfull action at the distance of 8. or 10 leagues began on the 21st. at 11. oClock in the morning, which lasted without intermission untill 7. oClock in the Evening—the results down to this date are agreable to the enclosed Sheet, shall continue giving you every information I may be able to obtain on the Subject.
          “The French General Mr. Rosigny that was expected arrived here on the 24th.—say Admiral.
          “The American Ship Huntress John Cunnyngham Master bound from Belfast to Gibraltar wth. Provisions has been sent in here by the French Ship Heroe on the 19th. the Cargo will be condemned & freight paid.
          “By the enclosed Paper you will see the glorious beginning of the French on the Continent.”
          Adds in a postscript: “Governmt. Notes 55⁄ 4 a 56.”
        